                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 17-08753-AB (AS)                                            Date    November 13, 2018
 Title            Elizabeth Rose Irons v. Nancy Berryhill, Acting Commissioner of Social Security




 Present: The                    Alka Sagar, United States Magistrate Judge
 Honorable
                        Alma Felix                                                 N/A
                       Deputy Clerk                                      Court Reporter / Recorder
                Attorneys Present for Plaintiff:                     Attorneys Present for Defendant:
                             N/A                                                   N/A
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE


       On September 18, 2018, the Court issued a Minute Order discharging the Court’s September 7,
2018 Order to Show Cause (Docket Entry No. 20) based on Plaintiff’s filing of what purported to be a
Motion for Summary Judgment (Docket Entry No. 20), and ordering Plaintiff to file, by no later than
October 18, 2018, a motion for summary judgment in accordance with the Court’s December 12, 2017
Order Re: Procedures in Social Security Case (see Docket Entry No. 5 at 2-3). (Docket Entry No. 22 at
1-2). The Court expressly warned Plaintiff that her failure to file a timely motion for summary judgment
may result in a recommendation that this action be dismissed for failure to prosecute and/or for failure to
comply with the Court’s Orders pursuant to Fed.R.Civ.P. 41(b). (Id. at 2).

        Plaintiff’s motion for summary judgment was due by October 18, 2018. To date, Plaintiff has failed
to file the required motion for summary judgment, seek an extension of time to do so, or otherwise
communicate with the Court.

         The Court, on its own motion, orders Plaintiff to show cause, in writing, no later than December
3, 2018, why this action should not be dismissed for lack of prosecution. See Link v. Wabash R. Co., 370
U.S. 626 (1962) (Court has inherent power to dismiss for lack of prosecution on its own motion). Plaintiff
may file a motion for summary judgment in accordance with the Court’s December 12, 2017 Order Re:
Procedures in Social Security Case (see Docket Entry No. 5 at 2-3) or Declaration in response to this Order
to Show Cause no later than December 3, 2018. Failure to respond to this Order to Show Cause will
result in a recommendation that this action be dismissed with prejudice for failure to prosecute and/or for
failure to comply with the Court’s Orders. See Fed.R.Civ.P. 41(b).

       In addition, Plaintiff may instead request a voluntary dismissal of this action pursuant to
Fed.R.Civ.P. 41(a). A Notice of Dismissal form is attached for Plaintiff’s convenience. Plaintiff is
expressly warned that failure to file a timely response to this Order to Show Cause will result in a
reccommendation that this action be dismissed with prejudice for her failureher failure to prosecute

CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 17-08753-AB (AS)                                         Date   November 13, 2018
 Title          Elizabeth Rose Irons v. Nancy Berryhill, Acting Commissioner of Social Security

and/or for her failure to comply with Court orders. See Fed.R.Civ.P.41(b).

                                                                                   0        :     00
                                                          Initials of                    AF
                                                          Preparer




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                                 Page 2 of 2
